Motion for poor person relief and assignment of counsel granted. Memorandum: The order finding paternity is not appealable as of right (see, Family Ct Act § 1112 [a]). The purported appeal after the support hearing before a Hearing Examiner does not present an issue over which we have jurisdiction because it is not from an order by a Family Court Judge determining objections to an order of a Hearing Examiner.
Because the finding of paternity was made by a Judicial Hearing Officer appointed to hear and determine that issue, we treat the motion as including an application for permission to appeal from the finding of paternity, grant that motion, and further grant the motion for poor person relief and assignment of counsel. Present — Pine, J. P., Balio, Lawton, Fallon and Davis, JJ. (Filed Jan 25, 1994.)